Citation Nr: 0921746	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-10 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether a December 2000 RO decision denying the appellant's 
claim for accrued benefits is clearly and unmistakably 
erroneous. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to November 
1945.  The appellant is the child of the deceased Veteran. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that the Veteran's representative requested, 
without evidence or argument, that the case be advanced on 
the docket based on the age of the claimant.  However, it 
appears they misconstrued the claimant as being the surviving 
spouse rather than the child of the surviving spouse.  
Moreover, as the surviving spouse was born in 1924 (almost 85 
years ago), it is virtually impossible for the claimant, her 
daughter, to meet the age requirement of 75 years for advance 
on docket status.  Further, there is nothing in the record 
which establishes the age of the claimant as being 75 years 
old.  Thus, the request for advancement on the docket is 
denied.


FINDINGS OF FACT

1.  The RO's December 2000 decision which denied the 
appellant's claim for accrued benefits was appealed but the 
appeal was not perfected in a timely manner and the decision 
is final.
2.  The December 2000 decision was consistent with the law 
and supported by evidence then of record.
3.  There is no undebatable error of fact or law in the 
December 2000 denial that would change the outcome regarding 
the claim for accrued benefits.


CONCLUSION OF LAW

The RO's December 2000 decision, which denied the appellant's 
claim for accrued benefits, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.1403 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a) (2008). 
 
The United States Court of Appeals for Veterans Claims 
(Court) has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). 
 
Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  To 
determine whether clear and unmistakable error was present in 
a prior determination, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at 
the time it was made.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992). 
 
Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002). 

In order to find that the December 2000 decision was clearly 
and unmistakably erroneous, it must be concluded that the 
evidence of record at the time the decision was made was such 
that the only possible conclusion is that an award of accrued 
benefit was due the appellant.  CUE requires that error, 
otherwise prejudicial, must appear undebatably.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).   

The appellant has alleged that clear and unmistakable error 
was made in the December 2000 rating decision because the 
Veteran had a history of filing medical expenses for both 
himself and his spouse prior to his death and that his 
surviving spouse (the appellant's mother) was not physically 
capable of filing the expense report for herself after the 
Veteran's death.  

Under 38 U.S.C.A. § 1521, veterans who served on active duty 
during a period of war, and who are disabled to the required 
degree, are entitled to receive a VA pension, to be adjusted 
based on their annual income.  Under 38 U.S.C.A. § 1503(a)(8) 
annual income for pension purposes includes payments of any 
kind and from any source except, inter alia, the amount 
equivalent to payments for unreimbursed medical expenses to 
the extent that they exceed five percent of the maximum 
annual rate of pension.  See 38 C.F.R. § 3.272(g).  If a VA 
pension recipient submits a pension Eligibility Verification 
Report (EVR) or report of medical expenses each year within 
an annual reporting period established by VA, certain 
unreimbursed medical expenses may be excluded from the annual 
income reported by the recipient and used by VA to adjust the 
amount of pension warranted.  Consequently, a veteran's 
submission of an EVR or report of medical expenses may result 
in a retroactive upward adjustment of pension for the prior 
year.  See 38 U.S.C.A. § 1503(a)(8), 1521; 38 C.F.R. § 
3.272(g)(1).  Such provisions applied to the surviving 
spouse's pension as well. 
 
Precedent opinions of VA's General Counsel interpreting the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Conary v. Derwinski, 3 Vet. App. 109 (1992) 
(per curiam), have held, in essence, that while information 
in an eligibility verification report submitted after a 
veteran's death may not be considered "evidence in the file 
at the time of death" for accrued benefits purposes, if the 
veteran had in the past supplied evidence of unreimbursed 
medical expenses which, due to the ongoing nature of the 
health condition, could be expected to recur in succeeding 
years (in amounts capable of estimation with a reasonable 
degree of accuracy), such information could be the basis for 
a determination that evidence in the file permitted 
prospective estimation of medical expenses.  See VAOPGPREC 6-
93; VAOPGCPREC 12-94.  The Board notes that in this instance, 
the same provisions are applicable to pension benefits 
awarded to a surviving spouse and are thus applicable in the 
instant case.   
 
Notably, the Board is bound in its decisions by applicable 
statutes, VA regulations, instructions of the Secretary, and 
precedent opinions of the General Counsel, except to the 
extent that they are inconsistent with binding judicial 
decisions.  38 U.S.C.A. § 7104(c); 38 C.F.R.§ 19.5; Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

With regard to the relevant facts which dictated the outcome 
in the December 2000 decision, the Board notes that the 
Veteran's death certificate indicates he died during October 
1998.  The surviving spouse claimed death pension benefits 
during October 1998 with a medical expense report attached 
for the period January 1, 1998 to the date of the Veteran's 
death pertaining to their incurred medical expenses.  The 
surviving spouse was awarded death pension in a decision 
dated in December 1998, with payment commencing on November 
1, 1998.  The surviving spouse requested an adjustment in her 
pension benefit due to the Veteran's funeral costs in a VA 
form 21-4138 submitted during December 1998.  The surviving 
spouse was awarded aid and attendance benefits effective 
December 1999 by a January 2000 rating decision.  The Social 
Security Administration notified VA that the surviving spouse 
was deceased during April 2000; the surviving spouse's death 
certificate indicates that her date of death was January 26, 
2000.  The appellant submitted a medical expense report for 
1999 for the surviving spouse attached to a claim for accrued 
benefits during April 2000.  A December 2000 letter denied 
her claim for accrued benefits as the medical expense report 
for 1999 had been submitted after the surviving spouse's 
death and the surviving spouse had never before submitted a 
medical expense report.

The Board notes that evidence contained in the claims file at 
the time of the December 2000 adjudication indicates that the 
surviving spouse had not previously submitted a medical 
expense report regarding her entitlement.  While it is true 
that during the Veteran's lifetime, medical expense reports 
had been submitted reflecting the Veteran's and his wife's 
combined medical expenses, it was not indicated which portion 
of the claimed expenses pertained to the Veteran and which to 
his wife.  While the Medicare deduction from Social Security 
benefits could be determined with certainty, such amount 
alone does not equate to five percent of the annual income 
reported.  See 38 C.F.R. § 3.262(l).  Thus, the amounts of 
the spouse's medical expenses were not capable of estimation 
with a reasonable degree of accuracy to have permitted 
prospective estimation of unusual medical expenses.  

The December 2000 denial was supported by the evidence then 
of record, and does not amount to legal error.  To the extent 
that the appellant and her representative may disagree with 
how the facts were weighed or evaluated by the RO in reaching 

its decision in December 2000, the Board notes that such 
disagreement alone is insufficient to constitute CUE.  See 
Russell, Fugo, supra.   
 
In conclusion, the Board finds that the correct laws and 
facts were before the RO in December 2000 and that the 
decision was supported by the record and law in existence at 
that time.  In the absence of the kind of error of fact or 
law which would compel the conclusion that the result would 
have been manifestly different but for the error, there is 
simply no basis upon which to find CUE in the December 2000 
RO decision that denied entitlement to accrued benefits.   
 
As a final matter, the board notes that notice pursuant to 
the Veterans Claims Assistance Act of 2000 has not been 
provided.  However, the case of Livesay v. Principi, 15 Vet. 
App. 165 (2001) held that the VCAA did not apply to motions 
for CUE.  


ORDER

A December 2000 RO decision that denied the appellant's claim 
for accrued benefits did not contain clear and unmistakable 
error and the appeal is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


